Citation Nr: 0030752	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  The veteran also had Army National Guard 
service from January 1975 to January 1978 and from December 
1982 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  



REMAND

A review of the record reflects that service medical records 
dated from 1966 to 1969 are silent for treatment or diagnoses 
related to diabetes mellitus, a spinal injury, or 
hypertension.  Service medical records dated from 1975 to 
1991 reflect a notation of a mild cervical sprain in 1982, an 
excuse from work due to right inguinal strain and lumbosacral 
strain in 1983, and a back and groin injury in 1984. A report 
of medical examination dated in April 1989 noted fasting 
blood sugar of 131 and 150 on two consecutive days.  In his 
April 1989 report of medical history, the veteran complained 
of occasional left flank pain.  It was also noted that he had 
problems sleeping, which could be due to back problems.  A 
June 1989 clinical record notes that a conclusion of diabetes 
mellitus could not be made based on the available data.  The 
veteran was advised to lose weight.  An April 1991 clinical 
record notes a diagnosis of diabetes mellitus proceeded by 
organic psychosis, transient.  In August 1991, the California 
Army National Guard Medical Evaluation Board concluded that 
the veteran was unfit for retention due to insulin dependent 
diabetes mellitus.  It was noted that diabetes mellitus was 
not incurred in the line of duty and not service connected.  

The record also reflects VA clinical treatment records dated 
from 1989 to 1998, as well as VA medical examination reports 
dated in 1998.  However, the medical examination reports are 
silent for any opinion as to a nexus between the veteran's 
claimed disabilities and any incident of service.  

In a November 1998 rating decision, the RO denied the claims 
on appeal as not well grounded.  In November 2000, the law 
and regulations pertinent to the development of claims 
seeking entitlement to service connection were revised.  
Thus, in order to ensure that the record in this action is 
properly developed and the veteran is afforded appropriate 
due process, the case is REMANDED to the RO for the following 
development:

The RO should readjudicate the issues of 
entitlement to service connection for 
diabetes mellitus, hypertension, and a 
lumbar spine disorder, to include 
degenerative joint and disc disease, in 
accordance with the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


